DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 6, 14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 8,952,299) in view of Wu et al (US 11,139,430).
	Claims 1 & 14, Kim et al (see Fig. 3) clearly shows a phase-change memory device (PCM) which comprises a heater element 24 disposed upon a dielectric layer 12 of an substrate 10, followed by a resistive layer/material 26 of high resistance, and followed by a variable resistance stack (or phase change element 28) consisting of at least chalcogenide material. 
	It is noted Kim et al Kim does not disclose the single stack as comprised of at least one or more layers, where first layer has at least one of G or Nitrogen-doped GE layer, and at least another layer of first allow material including Ge, Sb, & Te as claimed; however, it would have been obvious to a skilled person in this art that the proper material choices (and not limited to one layers) for designing a PCM cell depending on different applications/requirements at hand, and thus these conventional knowledge are also well-known in this art. For example, patent of Wu et al (see Fig. 6A), while also relates to a similar PCM cell structure using heater device, has already shown a heater electrode 40 formed on a substrate 5, followed by a phase change material (PCM, 45) and a top electrode 50, and such PCM element is heated by applied voltage to such bottom electrode 40 as well-known in this art. However, para [0036] further stated that “.. the PCM layer 45 includes one or more layers of a binary system of Ga—Sb, In—Sb, In—Se, Sb—Te, Ge—Te, and Ge—Sb; a ternary system, of Ge—Sb—Te, In—Sb—Te, Ga—Se—Te, Sn—Sb—Te, In—Sb—Ge, and Ga—Sb—Te; a quaternary system of Ag—In—Sb—Te, Ge—Sn—Sb—Te, Ge—Sb—Se—Te, Te—Ge—Sb—S, Ge—Sb—Te—O, and Ge—Sb—Te—N; a chalcogenide alloy containing one or more elements from Group VI of the periodic table, a Ge—Sb—Te alloy, Ge.sub.2Sb.sub.2Te.sub.5, tungsten oxide, nickel oxide, copper oxide, or combinations thereof. In some embodiments, the phase change material layer 45 is formed by chemical vapor deposition (CVD), pulsed laser deposition (PLD), Thus, at least two different layers out of all possible binary/combinations of the above-named chemical elements could have been formed into “one layer of Ge layer or a nitrogen-doped Ge layer, and at least one layer of a first alloy including Ge, Sb, and Te”, as specifically as claimed, for such PCM layers in the Kim teachings as well, without much complexity nor hindsight constructions, as both teaching are related to similar PCM cell with a heater electrode as seen. A skilled person would have motivated to do so for the purpose of the memory cell’s performance, compactness and reliability criteria as well-known in this art. 
	Claims 2-3 & 15-16, Kim et al (Fig. 3) shows all insulation material/regions (16 & 20) for laterally surrounding all the sidewalls of PCM stack (130)and resistive layer (26), and the resistive layer (26) extending under entire bottom layer of whole cell stack.
	Claims 4 & 17, since resistive layer (26) is in between bottom electrode 24 & PCM material 28, it contacts with both heater/electrode 24 and bottom layer 28 as well.
[AltContent: textbox (PCM layer)]	Claims 6 & 20, Kim (Fig. 3) also shows top layers including at least a top electrode 36.
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Wu device)][AltContent: textbox (Kim device)][AltContent: textbox (1 or more layers)][AltContent: textbox (Heater Electrode)]
    PNG
    media_image1.png
    534
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    495
    627
    media_image2.png
    Greyscale



3.	Claims 1-4, 6, 14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al (US 2007/0200108) in view of Wu et al (US 11,139,430).
	Claims 1 & 14, Noh et al (see Fig. 1) clearly shows a phase-change memory device (PCM) which comprises a heater element (BEC 30a) disposed upon a electrode 30 of an substrate 10, followed by a resistive layer/material (adhesive 36), and followed by a variable resistance stack (or PCM 38) consisting of at least materials selected from all possible combinations Ge, Sb, & Te. See para [0030] discussion.
	It is noted Noh et al does not disclose the single stack as comprised of at least one or more layers, where first layer has at least one of G or Nitrogen-doped GE layer, and at least another layer of first allow material including Ge, Sb, & Te as claimed; however, it would have been obvious to a skilled person in this art that the proper material choices (and not limited to one layers) for designing a PCM cell depending on different applications/requirements at hand, and thus these conventional knowledge are also well-known in this art. For example, patent of Wu et al (see Fig. 6A), while also relates to a similar PCM cell structure using heater device, has already shown a heater electrode 40 formed on a substrate 5, followed by a phase change material (PCM, 45) and a top electrode 50, and such PCM element is heated by applied voltage to such bottom electrode 40 as well-known in this art. However, para [0036] further stated that “.. the PCM layer 45 includes one or more layers of a binary system of Ga—Sb, In—Sb, In—Se, Sb—Te, Ge—Te, and Ge—Sb; a ternary system, of Ge—Sb—Te, In—Sb—Te, Ga—Se—Te, Sn—Sb—Te, In—Sb—Ge, and Ga—Sb—Te; a quaternary system of Ag—In—Sb—Te, Ge—Sn—Sb—Te, Ge—Sb—Se—Te, Te—Ge—Sb—S, Ge—Sb—Te—O, and Ge—Sb—Te—N; a chalcogenide alloy containing one or more elements from Group VI of the periodic table, a Ge—Sb—Te alloy, Ge.sub.2Sb.sub.2Te.sub.5, tungsten oxide, nickel oxide, copper oxide, or combinations thereof. In some embodiments, the phase change material layer 45 is formed by chemical vapor deposition (CVD), pulsed laser deposition (PLD), sputtering, atomic layer deposition (ALD) or any other thin film deposition method, etc.”. Thus, at least two different layers out of all possible binary/combinations of the above-named chemical elements could have been formed into “one layer of Ge layer or a nitrogen-doped Ge layer, and at least one layer of a first alloy including Ge, Sb, and Te”, as specifically as claimed, for such PCM layers in the Noh teachings above, without much complexity nor hindsight constructions, as both teaching are related to similar PCM cell with a heater electrode as seen. A skilled person would have motivated to do so for the purpose of the memory cell’s performance, compactness and reliability criteria as well-known in this art. 
	Claims 2-3 & 15-16, Noh et al (below) shows all insulation material/regions (22 & 32) for laterally surrounding all the sidewalls of PCM stack, and the resistive layer (36) extending under entire bottom layer of whole cell stack.
	Claims 4 & 17, since resistive layer (36) is in between bottom electrode 30 & PCM material 38, it contacts with both heater/electrode and PCM layer as well.
	Claims 6 & 20, Noh also shows top layers including at least a top electrode 40.

[AltContent: textbox (Noh device)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heater Electrode)]
    PNG
    media_image3.png
    377
    518
    media_image3.png
    Greyscale

4.	Claims 1-4, 6, 14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2006/0113520) in view of Wu et al (US 11,139,430).
	Claims 1 & 14, Yamamoto et al (see Fig. 6) clearly shows a phase-change memory device (PCM) which comprises a heater element (18) disposed upon a substrate 11, followed by a resistive layer/material (27), and followed by a variable resistance stack (or PCM 28) consisting of at least materials selected from all possible combinations Ge, Sb, & Te, or to form chalcogenide, etc.. See para [0004] discussion.
	It is noted Yamamoto does not disclose the single stack as comprised of at least one or more layers, where first layer has at least one of G or Nitrogen-doped GE layer, and at least another layer of first allow material including Ge, Sb, & Te as claimed; however, it would have been obvious to a skilled person in this art that the proper material choices (and not limited to one layers) for designing a PCM cell depending on different applications/requirements at hand, and thus these conventional knowledge are also well-known in this art. For example, patent of Wu et al (see Fig. 6A), while also relates to a similar PCM cell structure using heater device, has already shown a heater electrode 40 formed on a substrate 5, followed by a phase change material (PCM, 45) and a top electrode 50, and such PCM element is heated by applied voltage to such bottom electrode 40 as well-known in this art. However, para [0036] further stated that “.. the PCM layer 45 includes one or more layers of a binary system of Ga—Sb, In—Sb, In—Se, Sb—Te, Ge—Te, and Ge—Sb; a ternary system, of Ge—Sb—Te, In—Sb—Te, Ga—Se—Te, Sn—Sb—Te, In—Sb—Ge, and Ga—Sb—Te; a quaternary system of Ag—In—Sb—Te, Ge—Sn—Sb—Te, Ge—Sb—Se—Te, Te—Ge—Sb—S, Ge—Sb—Te—O, and Ge—Sb—Te—N; a chalcogenide alloy containing one or more elements from Group VI of the periodic table, a Ge—Sb—Te alloy, Ge.sub.2Sb.sub.2Te.sub.5, tungsten oxide, nickel oxide, copper oxide, or combinations thereof. In some embodiments, the phase change material layer 45 is formed by chemical vapor deposition (CVD), pulsed laser deposition (PLD), sputtering, atomic layer deposition (ALD) or any other thin film deposition method, etc.”. Thus, at least two different layers out of all possible binary/combinations of the above-named chemical elements could have been formed into “one layer of Ge layer or a nitrogen-doped Ge layer, and at least one layer of a first alloy including Ge, Sb, and Te”, as specifically as claimed, for such PCM layers in the Yamamoto structure above, without much complexity nor hindsight constructions, as both teaching are related to similar PCM cell with a heater electrode as seen. A skilled person would have motivated to do so for the purpose of the memory cell’s performance, compactness and reliability criteria as well-known in this art. 
	Claims 2-3 & 15-16, Yamaoto (Fig. 4) shows all insulation material/regions (10, 24, 34) for laterally surrounding all the sidewalls of PCM stack and resistive layer, and Fig. 2 shows the resistive layer 23 extending under entire bottom layer of whole cell stack.
	Claims 4 & 17, since resistive layer (27) is in between bottom electrode 18 & PCM material 28, it contacts with both heater/electrode 18 and PCM layer 28 as well.
	Claims 6 & 20, Yamaoto (below) also shows top layer including at least a top electrode 20 on PCM layer 28.

[AltContent: arrow][AltContent: textbox (PCM layer)][AltContent: arrow][AltContent: textbox (Heater Electrode)][AltContent: textbox (Yamamoto device)]
    PNG
    media_image4.png
    513
    491
    media_image4.png
    Greyscale


5.	Claims 9-13 are allowable over prior arts of record, and other claims (not mention above) are objected as being dependent upon their rejected/parent claims; however, they also tentatively contain some detail/novel features are not clearly suggested nor seen elsewhere at this time.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827